EXHIBIT 10.1

[g201611031744438989475.jpg]

 

 

November 1, 2016

 

Gregg Beloff, Principal

Danforth Advisors, LLC

91 Middle Road

Southborough, MA 01772

 

Dear Gregg:

 

This letter is in reference to the Consulting Agreement between Cerulean Pharma
Inc. ("Cerulean") and Danforth Advisors, LLC dated May 27, 2015 (as amended, the
“Agreement”).   Capitalized terms used herein and not otherwise defined shall
have the meaning given such terms in the Agreement.

 

In accordance with recent discussions, and consistent with the nonqualified
stock option granted to you individually on August 22, 2016, this letter is to
document our agreement to further extend the term of the Agreement through
August 30, 2018.  All other terms of your agreement remain unchanged, and in
full force and effect.

 

If you agree to this extension, please sign below where your name appears and
return one fully executed copy to me.  

 

 

 

 

Very truly yours,

 

 

 

 

 

CERULEAN PHARMA INC

 

 

 

 

 

 

 

 

By:  /s/ Alejandra Carvajal

 

 

          Alejandra Carvajal

 

 

          Vice President, General Counsel

Agreed to:

 

 

 

 

 

Danforth Advisors, LLC

 

 

 

 

 

By:  /s/ Gregg Beloff, Managing

 

 

          Gregg Beloff, Managing Director

 

 

 

Cerulean Pharma Inc. | 35 Gatehouse Drive I Waltham, MA 02451 1   P:
781-996-4300 1 F: 844-894-2378